                 Case 2:21-po-00071-AC Document 12 Filed 06/17/21 Page 1 of 2


1    PHILLIP A. TALBERT
     Acting United States Attorney
2    DENISE N. YASINOW
     JILL M. THOMAS
3    Assistant United States Attorneys
     501 I Street, Suite 10-100
4    Sacramento, CA 95814
     Telephone: (916) 554-2700
5    Facsimile: (916) 554-2900
6    Attorneys for Plaintiff
     United States of America
7

8

9                                       UNITED STATES DISTRICT COURT

10                                    EASTERN DISTRICT OF CALIFORNIA

11

12   UNITED STATES OF AMERICA,                            )       2: 21-po-00071-AC
                                                          )
13                    Plaintiff,                          )       GOVERNMENT’S WITNESS LIST
                                                          )
14               v.                                       )
                                                          )
15   ABDULLAH ALNAGOMA,                                   )       DATE: June 21, 2021
                                                          )       TIME: 9:00 a.m.
16                    Defendant.                          )       JUDGE: Hon. Allison Claire
                                                          )
17                                                        )
                                                          )
18

19          The United States, through its undersigned counsel, intends to call the following witnesses in its
20   case-in-chief:
21          1.         Forest Fire Prevention Officer Olivia Rahman, US Forest Service
22          2.         Battalion Chief Steven Pevenage, Lake Valley Fire Protection District
23          3.         Law Enforcement Officer Adam Nadeau, US Forest Service
24          The United States requests leave to call additional witnesses, if necessary, during the course of
25   the trial, including witnesses that appear on the defendant’s witness list.
26

27   DATED: June 17, 2021                                     PHILLIP A. TALBERT
                                                              Acting United States Attorney
28
                                                              /s/ Denise N. Yasinow
     GOVERNMENT’S WITNESS LIST                                1                        U.S. V. ABDULLA ALNAGOMA
               Case 2:21-po-00071-AC Document 12 Filed 06/17/21 Page 2 of 2

                                               DENISE N. YASINOW
1                                              Assistant U.S. Attorney
2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     GOVERNMENT’S WITNESS LIST                  2                        U.S. V. ABDULLA ALNAGOMA
